Citation Nr: 1647941	
Decision Date: 12/23/16    Archive Date: 01/06/17

DOCKET NO.  15-42 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a back disorder (claimed as spine damage).

2.  Entitlement to service connection for a bowel disorder.

3.  Entitlement to service connection for a right eye disorder (claimed as eye damage and vision loss).

4.  Entitlement to service connection for fracture of teeth (claimed as upper and lower teeth).

5.  Entitlement to service connection for a deviated septum.

6.  Entitlement to service connection for a skin disorder (claimed as torso, face and feet).

7.  Entitlement to service connection for tinnitus.

8.  Entitlement to service connection for a right ankle disorder.
9.  Entitlement to service connection for a right knee disorder.

10.  Entitlement to service connection for a chin scar (claimed as upper and lower chin).

11.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.Y. Hawkins, Counsel


INTRODUCTION

The Veteran had honorable active duty service with the United States Navy from February 1988 to February 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In August 2016, the Veteran testified before the undersigned Veterans Law Judge (VLJ) during a Travel Board hearing.  A transcript of the hearing has been associated with the claims folder.  During the hearing, the Veteran noted that the issue of entitlement to service connection for bilateral hearing loss, which was adjudicated in the rating decision, was not addressed in the October 2015 Statement of the Case.  Unfortunately, because the Veteran did not submit a notice expressing his disagreement with the denial of that issue, the issue is not on appeal before the Board.  However, the Veteran is hereby notified that he may submit another application for service connection for bilateral hearing loss. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In August 2016, prior to the promulgation of a decision in the appeal, the Veteran notified the Board that he wished to withdraw his appeal of entitlement to service connection for a bowel disorder, fracture of teeth and a chin scar.

2.  The probative and competent evidence is against a finding that the Veteran's back disorder was either incurred in, or aggravated by service, and arthritis did not manifest to a compensable degree within one (1) year of service.

3.  The probative and competent evidence is against finding that the Veteran has a current right eye disorder.

4.  The probative and competent evidence is against finding that the Veteran's deviated septum was either incurred in, or aggravated by service.  

5.  The probative and competent evidence is against findings that the Veteran's skin disorder was either incurred in, or aggravated by service.  

6.  The evidence of record is at least in equipoise as to whether the Veteran has tinnitus as a result of active duty service.7.  The probative and competent evidence is against finding that the Veteran has a current right ankle disorder.

8.  The probative and competent evidence is against finding that the Veteran has a current right knee disorder.

9.  The probative and competent evidence is against finding that the Veteran has headaches that were either incurred in, or aggravated by service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the Veteran concerning the issue of entitlement to service connection for a bowel disorder have been met.  38 U.S.C.A.  § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015). 

2.  The criteria for withdrawal of a substantive appeal by the Veteran concerning the issue of entitlement to service connection for fracture of teeth have been met.  38 U.S.C.A.  § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

3.  The criteria for withdrawal of a substantive appeal by the Veteran concerning the issue of entitlement to service connection for a chin scar have been met.  38 U.S.C.A.  § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

4.  The criteria for service connection for a back disorder have not been met.  
§§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

5.  The criteria for service connection for a right eye disorder have not been met.  
§§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

6.  The criteria for service connection for a deviated septum have not been met.  
§§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

7.  The criteria for service connection for a skin disorder have not been met.  
§§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

8.  Resolving all doubt in favor of the Veteran, tinnitus was incurred in service; the criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).

9.  The criteria for service connection for a right ankle disorder have not been met.  
§§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

10.  The criteria for service connection for a right knee disorder have not been met.  
§§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

11.  The criteria for service connection for headaches have not been met.  §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Appeals

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2015).

During the August 2016 Board hearing, the Veteran notified the VLJ that he wished to withdraw the appeal of his claims of entitlement to service connection for a bowel disorder, fracture of teeth and a chin scar.  As such, the Veteran has withdrawn these issues and there remain no allegations of error of fact or law for appellate consideration.   Accordingly, the Board does not have jurisdiction to review these claims and they are dismissed.


Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in, or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In order to establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

For purposes of §3.303(b), where the veteran asserts entitlement to service connection for a chronic condition, but there is insufficient evidence of a diagnosis in service, the veteran can establish service connection by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013), aff'g Walker v. Shinseki, No. 10-2634, 2011 WL 2020827 (Vet. App. May 25, 2011). (emphasis added). For disabilities that are not listed as chronic under 
38 C.F.R. § 3.303(b), the only avenue for service connection is by a showing of in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. 
§ 3.303(d). 

Service connection may also be granted on a presumptive basis for certain chronic disabilities, such as arthritis, when manifested to a compensable degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2015).

A.  Entitlement to service connection for a back disorder.

The Veteran asserts that he injured his back when he fell down a ladder well while serving aboard the aircraft carrier, USS LEXINGTON.  See Board hearing transcript, August 2016.  He further claims that, as a result of his military occupational specialty (MOS) as an Aviation Boatswain's Mate (Equipment) (ABE), he routinely engaged in heavy lifting, bending, pulling, etc., which he avers resulted in his sustaining a back disorder over time.  Id.  

The Veteran's service treatment records show that, during his February 1987 service enlistment examination, findings for the spine were within normal limits.  In October 1988, he was seen in the infirmary for complaints of back pain after lifting; he was diagnosed with muscle spasm and treated conservatively.  In January 1990, he was seen with complaints of back pain after lifting some crates.  Again, he was diagnosed with muscle spasm.  In December 1991, he was seen for complaints of back pain after helping someone move some sea bags; he was diagnosed with a back strain.  At the time of his February 1992 service separation examination, although the Veteran reported that he had experienced recurrent back pain, the examination revealed normal findings for the spine with no evidence of a chronic back disorder. 

There are no treatment reports of record for the one-year period following his separation from service that show that he was diagnosed with arthritis of the spine.  Accordingly, service connection for a back disorder on a presumptive basis is not for application.

The first post-service evidence of record that demonstrates that the Veteran received medical treatment for a back disorder are private diagnostic image studies for chronic lumbar and thoracic spine pain dated in June and July 2012.  X-rays of the lumbar spine revealed mild wedging at the T12 level of indeterminate age, minimal degenerative spurring, multilevel, no significant posterior element sclerosis and no spondylolysis.  An MRI of the thoracic spine revealed no acute fracture or malalignment, a right paracentral/lateral disc herniation at T11-12, and a question of mild left neural foraminal narrowing at T10-11.  However, there were no actual treatment records submitted with the diagnostic reports.

In November and December 2013, the Veteran underwent evaluations of the cervical, thoracic and lumbar spine at the VA Medical Center (VAMC).  He was found to have mild cervical spondylosis, a moderate-sized right parasagittal disc herniation at T11-T12 without cord compression, mild lumbar spondylosis, minimal left lateralizing disc bulge and left lateral annular tear at L4-5 with associated broad-based disc protrusion.  He continued receiving treatment at the VAMC through 2014 and 2015.  

In August 2015, the Veteran was afforded a VA spine examination.  The examiner diagnosed him as having had a lumbar strain in 1991.  She opined that his current back condition was less likely than not incurred in, or caused by active duty.  She explained that the Veteran was treated on three occasions for low back pain in service and diagnosed with muscle spasm or back strain, with one to two years  between treatment dates.  There was also no documentation that he had sustained or had been treated for a back injury related to a fall in ladder well.  She further observed that his February 1992 separation examination indicated normal findings for the spine.  Finally, she noted that, following separation, there were no records showing complaints of, or treatment for a persistent low back condition until the MRI in 2012, some 20 years after service.  She therefore opined that a nexus to service could not be established.  

In July 2016, he was seen in the VAMC neurology clinic for chronic low back pain with radiation to the lower extremities and thoracic pain.  He was diagnosed with worsened chronic back pain, and an MRI revealed several disc protrusions in the thoracic and lumbar spine.  In August 2016, he was hospitalized due to acute exacerbation of low back pain with underlying degenerative disc disease affecting his lower thoracic and lumbar spines.  However, none of the providers who treated him for his back disorder opined that it was more likely than not a result of active military service.

Based on a review of the complete evidence of record , the Board concludes that the probative evidence weighs against the Veteran's claim of entitlement to service connection for a back disorder.  A competent VA examiner, after reviewing all the evidence of record, concluded that it was less likely than not that the Veteran's current back condition was caused or aggravated by his military service.  The service treatment records failed to show a chronic back disorder during service, and the muscle strain he was treated for in December 1991 was a soft tissue injury that had apparently resolved by the time he separated in February 1992.  The VA examiner also pointed out that, following service, there was no evidence of ongoing treatment for a back disorder until more than 20 years after service.  The United States Court of Appeals for Veterans Claims (Court) has held that a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service, which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The amount of time that passed following service without any documented complaint, treatment or diagnosis of a back disorder is evidence that weighs against the Veteran's claim on a direct basis. 

The Board has also considered the statements submitted by the Veteran from former servicemen and friends.  In this regard, although one veteran said that he had witnessed bruises to the appellant's back following his return from shore leave, a friend, L.K., stated that he witnessed the Veteran sustain a back injury many years after service, while sailing on a friend's boat.  As such, the Board accords little probative weight to these statements.

Accordingly, the Board concludes that the competent and probative evidence of record fails to support the Veteran's claim of entitlement to service connection for a back disorder.  As there is not an approximate balance of evidence, the "benefit of the doubt" rule is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

B.  Entitlement to service connection for a right eye disorder.

The Veteran avers that he has a current right eye disorder as a result of being punched in the eye by a former Golden Glove fighter during service.  See Board hearing transcript, August 2016.  He also says that his right eye was injured when a foreign object became embedded in the eye while he was working on the carrier flight deck, and claims that when he went for treatment, he was misdiagnosed.

The Veteran's service treatment records revealed normal findings for the eyes during his February 1987 enlistment examination.  In May 1988, he was treated in the ophthalmology clinic with reports of having been punched in the right eye after being jumped and beaten up by two people when he was away from the ship on shore leave.  The clinician noted swelling and redness around the eye with tenderness or a "bruised" eye.  The Veteran denied having a headache.  The diagnosis was periorbital ecchymosis (i.e., a black eye), resolving.  

In April 1990, he went to the infirmary with reports that something had been lodged in his right eye for the past day.  He said he thought it was sand from his hair, as he had been swimming at the beach the previous day.  The examination was negative for signs of infection, drainage or crusting. The clinician made a provisional diagnosis of an embedded foreign object in the right eye with no exudate or swelling. The Veteran was told to wear an eye patch for 24 hours and return the next day.  The following day, when the eye patch was removed, the Veteran denied any visual symptoms.  A slit lamp examination confirmed that there was no foreign object or visible abrasions to the cornea or sclera.  A visual acuity test showed that he had 20/20 vision bilaterally.  The diagnosis was resolving corneal abrasion.  Later that year, in September 1990, during a flight deck personnel vision screening, he was again found to have 20/20 vision.

In January 1991, the Veteran was seen in the emergency room of the Naval Hospital in Pensacola, Florida, with reports that he felt as though an eyelash was in his eye, but he could not wash it out.  The examination revealed no evidence of a foreign object in the eye and the diagnosis was conjunctivitis.  His separation examination revealed findings for both eyes within normal limits.

There is also no probative evidence that the Veteran was treated for a right eye disorder at any time following service; VA and private treatment records for the appeal period also show no complaints of, or treatment for a right eye disorder.

In August 2015, during a VA eye examination, the Veteran reported that he had had a metal shard removed from his right cornea in the late 1990s.  Although the examiner noted the one incident in which he was treated for a black eye in May 1988, he found no record of any foreign object being removed from the Veteran's right eye, despite his claims to the contrary.  He diagnosed a peripheral corneal scar, right eye, with no decrease in visual acuity or other visual impairment.  He said that there was a faint peripheral corneal scar in the right eye consistent with the Veteran's stated history, but said that it did not and would never interfere with his vision.  He opined that, as there was no record of the Veteran having a corneal foreign body during service, he could not say with certainty the origin of the scar, as it was a "nonspecific finding."

The Board concludes that the probative evidence weighs against the Veteran's claim of entitlement to service connection for a right eye disorder.  As discussed above, the service treatment records show that he was treated for a black eye in May 1988, was treated once in 1990 for a resolving corneal abrasion and was treated once in 1991 for conjunctivitis.  However, the probative evidence fails to demonstrate that he had a chronic right eye disorder in service and/or suffered a loss of visual acuity or other visual impairment as a result of active service.  Significantly, the service treatment records fail to show that he was ever found to have a foreign object in his right eye during service.  Finally, there is no evidence that he was treated for, or diagnosed with an eye disorder at any time during the appeal period, as the VA examiner opined that the tiny peripheral corneal scar of his right eye was a nonspecific finding (i.e., not an eye disorder).  The Court has held that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Without a diagnosis of an eye disorder, service connection is not warranted.

Accordingly, service connection for a right eye disorder must be denied.  As there is not an approximate balance of evidence, the "benefit of the doubt" rule is not for application.  See Gilbert v. Derwinski; Ortiz v. Principi, supra.

C.  Entitlement to service connection for a deviated septum.

During his hearing before the Board, the Veteran said that he thought he injured his nose when he fell down the ladder well of his aircraft carrier, but also said that he could have been injured when he was punched and kicked in the head many times during fights.  He added that, one time, he was "supposed to say" that he was hit with a roll of tape.  See Board hearing transcript, August 2016.

The Veteran's service treatment records show no evidence of a deviated septum during his enlistment examination.  In April 1989, he was treated for a minor laceration to the nose cartilage, which he said happened when he was hit with a roll of plastic tape.  No sutures or x-rays were required.  In November 1990, he was treated for sinus congestion.  His service separation examination revealed normal findings for the nose.

Following service, there is no evidence that the Veteran complained of symptoms related to, or was diagnosed with, a deviated septum or other nose disorder until May 2014, when he was seen at the VAMC with complaints of difficulty breathing through his nose when lying on his left side.  He said that he had experienced multiple nose fractures 10-20 years earlier (i.e., 1994 to 2004) and was told by an ex-girlfriend that he may have a deviated septum.  

In August 2015, he was afforded a VA examination.  At that time, contrary to the Veteran's sworn testimony during his hearing before the Board, he told the examiner that he broke his nose when he fell down the ladder well of his aircraft carrier, but did not remember any details.  He also said that he got into several fist fights and broke his nose again, but could not recall any dates.  As noted above, however, the service treatment records contain no evidence that he was ever diagnosed with, or treated for, a broken nose.  The VA examiner diagnosed him with a deviated nasal septum (traumatic) and opined that it was less likely than not that it was caused or aggravated by active duty service.  She explained that, although the Veteran sustained a minor laceration to the nose in April 1990, there was no mention of a suspected nasal fracture, which she said is probably why no x-ray was taken.  She said that there were no other records of his being seen for, or treated following a fight in service.  She further noted that there were no reports of complaints of nasal deviation, difficulty breathing from his nose or nasal congestion in periodic health assessments or on the separation examination report.  Finally, she noted that there were no post-service records showing treatment for a nose disorder until the Veteran was seen in May 2014, and a CT scan of the maxillofacial was performed in June 2014.  This documented a remote bilateral nasal fracture with deviated septum (mild to moderate on right in relationship to left).  She said that the age of the fracture could not be ascertained other than to note that it is not a new fracture.  Thus, she concluded that, as there was no diagnosis or treatment of a nasal fracture in the Veteran's service treatment records and the nasal injury for which he received treatment was deemed to be a minor laceration of the nose, a connection to service could not be established.

Based on a review of the complete evidence, the Board concludes that the probative evidence weighs against the Veteran's claim of entitlement to service connection for a deviated septum.  As noted above, his service treatment records show that he was only treated for a minor laceration to the nose and sinus congestion; the Veteran never reported, nor received treatment for a broken nose or deviated septum.  Moreover, although he has a current diagnosis of a deviated septum, a competent VA examiner, after reviewing the Veteran's service and post-service treatment records, performing a complete examination, and interviewing him concerning his claims, opined that his current disorder was neither caused, nor aggravated by service.  Further, the fact that the Veteran did not seek treatment for his claimed disorder until 2014, some 32 years after active duty service, without further explanation, is evidence that weighs against the claim.  See Maxson v. Gober, supra.

The Board has also considered the decision in Buchanan v. Nicholson, 451 F. 3d 1331, 1336-37 (Fed. Cir. 2006), in which the US Court of Appeals for the Federal Circuit determined that the Board erred by finding that a claimant's report of in-service symptoms lacked credibility solely because there was no objective medical evidence corroborating those symptoms at the time.  However, the Board finds the current case to be clearly distinguishable.  In discounting the Veteran's recent claim of having sustained two nose fractures in service, the Board is not only relying on a lack of service treatment records for a broken nose, but has also noted that his personal statements regarding his alleged injuries have continuously been found to be factually inconsistent.  Moreover, although the Veteran has submitted statements from former servicemen who claim to have witnessed injuries he sustained after returning from shore leave, there is no indication that any of these men have medical training or experience that would allow them to diagnose a broken nose.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  As such, the Board does not find these statements to be probative.

Accordingly, service connection for a deviated septum is denied.  As there is not an approximate balance of evidence, the "benefit of the doubt" rule is not for application.  See Gilbert v. Derwinski; Ortiz v. Principi, supra.

D.  Entitlement to service connection for a skin disorder.

The Veteran claims that he has a skin disorder as a result of "being soaked" in jet fuel and having to sleep in its proximity while serving on the USS LEXINGTON.  See Board hearing transcript, August 2016.  He also claims that a skin disorder was caused by his being around hazardous chemicals and materials stored on the aircraft carrier.  Id.

The Veteran's service treatment records show that, during his enlistment examination, the clinician noted some scars on his back that were attributed to chicken pox.  In February 1988, it was noted that he had acne and that if it became active, he must be treated or removed from working in food services.  In March 1988, he was seen with complaints of athlete's foot (tinea pedis) and bilateral hyperhidrosis (excessive sweating).  In February 1989, he was diagnosed with a heat rash.  In May 1991, he was noted to have acne, and in August 1991, he was seen for complaints of a rash and was diagnosed with acne and possible urticaria; he was referred to dermatology.  Subsequent dermatology notes, however, did not mention a rash, only acne.  In February 1992, a clinician noted that his acne had subsequently improved with Emycin and Retin A gel.  However, his service separation examination a few weeks later revealed no findings of a chronic skin disorder. 

Post-service treatment reports contain no evidence that the Veteran sought or was treated for a chronic skin disorder.  VAMC primary care treatment records show that in May 2014, there were no lesions or erythema on the skin.

During the Veteran's VA dermatology examination in August 2015, he reported that he had an unknown rash on his hands and fingertips that would surface and then fade.  The examiner observed that he had a few tiny, non-erythematous bumps on his right palm and tips of two fingers on the left hand.  She said that it was difficult to determine what they were because they were so tiny and so few, but appeared most consistent with dermatitis and possibly contact dermatitis.  She diagnosed him with superficial acne and opined that it was less likely than that it had been incurred in, or aggravated by service.  She instead concluded that it was more likely than not that the Veteran had acne prior to active service and that the marks on his upper back were acne scars instead of remnants of chicken pox.  In this regard, she explained that he had been treated by dermatology for acne on his back, and treatment notes indicated that the condition had improved prior to separation with the use of medications.

Subsequent VAMC dermatology treatment records show that the Veteran was seen in August 2016 for follow up of tinea pedis and onychomycosis, where it was noted that the tinea pedis had resolved.  He also had mild dyshidrosis of hands, scaling and itching on the scalp and red, dilated vessels on his cheeks.  He was diagnosed with onychomycosis, rosacea, mild dyshidrosis and seborrheic dermatitis.  There was no indication that he had, or was being treated for acne.

The Board concludes that the probative evidence weighs against the Veteran's claim of entitlement to service connection for a skin disorder.  As discussed above, although the Veteran was treated for acne, tinea pedis and excessive sweating in service, there is no probative evidence that any of these disorders were chronic and/or were present at the time he separated from service.  There are also no records showing that he was being treated for a skin disorder until 2016, at which time, neither the Veteran, nor the clinician said that any of his skin conditions began in service.  Further, the fact that the Veteran apparently did not seek treatment for a skin disorder until more than 20 years after service is evidence that weighs against the claim.  See Maxson v. Gober, supra.

Accordingly, service connection for a skin disorder is denied.  The benefit of the doubt" rule is not for application.  See Gilbert v. Derwinski; Ortiz v. Principi, supra.

E.  Entitlement to service connection for tinnitus.

The Veteran contends that he has tinnitus as a result of acoustic trauma in service, specifically, flight deck and engine room noise.  He said that he was not allowed to use hearing protection because of the need to always be in communication with others.

Title 38 U.S.C.A. § 1154(b) provides that, in the case of any veteran who engaged in combat with the enemy in active service during a period of war, campaign, or expedition, the Secretary of VA shall accept as sufficient proof of service connection for any disease or injury alleged to have been incurred in or aggravated by such service, satisfactory lay or other evidence of service incidence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  The reasons for granting or denying service connection in such cases shall be recorded in full.  The provisions of 38 U.S.C.A. § 1154(b) do not allow a combat veteran to establish service connection with lay testimony alone.  Rather, the statute relaxes the evidentiary requirements for proving certain events alleged to have occurred during service when there is no official record.  It cannot be used to etiologically link the alleged service event to a current disability.  Gregory v. Brown, 8 Vet. App. 563, 567 (1996); Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  

Although the Veteran's service treatment records contain no evidence of complaints of, treatment for, or a diagnosis of tinnitus, as noted above, his DD-214 shows that his MOS was an Aviation Boatswain's Mate (Equipment).  Accordingly, the Board finds his claim of acoustic trauma is credible.  See Adjudication Procedures Manual, M21-1, Part III.iv.4.B.4.e. (November 8, 2016).

Tinnitus can be competently identified by lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  During the September 2015 examination, the Veteran credibly reported in-service noise exposure from his duties while serving aboard the USS LEXINGTON.  However, in opining that his tinnitus was less likely than not the result of acoustic trauma in service, the VA examiner based her conclusion on a finding that the Veteran had no significant high frequency hearing threshold shifts during service. 

Based on a review of the evidence of record, including the Veteran's personal statements, the Board concludes that there is at least an approximate balance of positive and negative evidence regarding whether his current tinnitus is the result of acoustic trauma in service.

As to the VA examiner's opinion, the Board is not bound to accept any opinion from a VA examiner, private physician or other source concerning the merits of a claim.  Hayes v. Brown, 5 Vet. App. 60 (1993).  Here, whether or not the Veteran's tinnitus is related to noise exposure, it is clear that, based on his MOS, he was exposed to acoustic trauma in service, and reports that he has experienced tinnitus ever since service.

Accordingly, and resolving any doubt in the Veteran's favor, the Board finds that service connection for tinnitus is warranted.  38 U.S.C.A. §§ 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).   


F.  Entitlement to service connection for a right ankle and right knee disorder.

The Veteran has advanced several theories in support of his claims for service connection for a right ankle and right knee disorder.  During his hearing before the Board, he said that his right knee popped out of its socket and he sprained his right ankle when he fell down a ladder well on his carrier.  However, later in the hearing, he said that he had injured his right knee "pulling up the five bridles" while his commander was yelling at him.  See Board hearing transcript, August 2016.  He also claimed that he was injured when he ran into a steel angle iron and was taken prisoner.  Id.

During his service enlistment examination, findings for his lower extremities were within normal limits.  In May 1988, he was seen at the Naval Hospital Branch Clinic in Lakehurst, New Jersey (prior to sea duty) with complaints of pain and swelling of the right knee for 2-3 days.  The treatment notes specifically indicate that he reported no history of trauma or injury.  An x-ray revealed normal findings.  He was diagnosed with overuse syndrome and prescribed Motrin and light duty for five days.  During a follow-up evaluation three weeks later, he denied any problems with his right knee.  He was diagnosed with a resolved right knee injury and was returned to full duty.  In July 1991, he was seen at the Branch Medical Clinic, Naval Air Station in Pensacola, Florida, where it was noted that he had been seen a few days earlier for a sprained right ankle after playing basketball.  The diagnosis was resolving right ankle sprain.  A December 1991 treatment record shows that he was diagnosed with a right knee strain, however, during his February 1992 separation examination, he denied having any right knee or right ankle problems and findings were within normal limits.  

There are no treatment records within the one-year period following service that show that the Veteran was either diagnosed with arthritis of the right knee or ankle.  Accordingly, service connection for a right knee or right ankle disorder on a presumptive basis is not for application.  There are also no reports showing treatment for, or a diagnosis of, a chronic right knee or right ankle disorder in the 24 years following service, including the period on appeal.  See Maxson v. Gober, supra.

In August 2015, the Veteran was afforded a VA joints examination.  After interviewing the Veteran, reviewing the service treatment records and performing a thorough physical examination along with a review of diagnostic test results, the VA examiner opined that the Veteran did not have a diagnosable right ankle or right knee disorder.  

As noted above, the existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown; Brammer v. Derwinski, supra.  Here, it appears that the Veteran's right ankle and right knee injuries in service resolved without sequela.  Without a diagnosis of a right ankle or knee disorder, service connection is not warranted. Even assuming he has a painful right knee and ankle, the weight of the evidence is against a finding that such is related to an injury sustained while on active duty.  

G.  Entitlement to service connection for headaches.

The Veteran claims that he has headaches from multiple head traumas in service, including striking his head on a steel beam while participating in a "fight club " on the USS LEXINGTON, striking his forehead on a door frame and being knocked out, and being beaten unconscious by five men while he was in town on shore leave.  However, during his VA examination in August 2016, he said that his headaches were actually related to pain from a neck/spine injury he says occurred in service.

The Veteran's service enlistment examination was negative for headaches.  His service treatment records show that he was treated on a few occasions for headaches related to sinus congestion.  However, during his separation examination, there was no finding of a headache disorder and the Veteran denied experiencing chronic headaches.

Post-service VA treatment records contain no evidence that the Veteran was either treated for, or diagnosed with chronic headaches.  Following a VA neurology examination in August 2016, the examiner opined that he had daily headaches that did not appear to be migraines, but were appeared to be triggered by neck pain.  

The Board concludes that the probative evidence weighs against finding that the Veteran's headaches were incurred in, or aggravated by active duty service.  As noted above, although the service treatment records show that he reported having occasional headaches related to sinus congestion, he was not diagnosed with a headache disorder at separation, denied having chronic headaches on his medical history report at separation, and there is no competent evidence that he was treated for, or diagnosed with chronic headaches at any time in the 24 years since separating from service in 1992.

Accordingly, service connection for headaches is not warranted.  As there is not an approximate balance of evidence, the "benefit of the doubt" rule is not for application.  See Gilbert v. Derwinski; Ortiz v. Principi, supra.
 
Veterans Claims Assistance Act of 2000 (VCAA)

VA's duty to notify was satisfied by a notice letters in December 2012 and February 2013.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).



ORDER

Entitlement to service connection for a back disorder (claimed as spine damage) is denied.

Entitlement to service connection for a right eye disorder (claimed as eye damage and vision loss) is denied.

Entitlement to service connection for a deviated septum is denied.

Entitlement to service connection for a skin disorder (claimed as torso, face and feet) is denied.

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for a right ankle disorder is denied.

Entitlement to service connection for a right knee disorder is denied.

Entitlement to service connection for headaches is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


